    Case 3:18-cr-00182-HTW-LRA Document 16 Filed 10/05/18 Page 1 of 12


                                                                                           CLOSED
                       U.S. District Court
             Western District of Louisiana (Lafayette)
 CRIMINAL DOCKET FOR CASE #: 6:18−mj−00108−CBW All Defendants

Case title: USA v. Ventroy                                   Date Filed: 10/05/2018
Other court case number: 3:18−cr−182 Southern District of    Date Terminated: 10/05/2018
                           Mississippi

Assigned to: Magistrate Judge
Carol B Whitehurst

Defendant (1)
Tawasky Ventroy                        represented by John S McLindon
TERMINATED: 10/05/2018                                Walters Papillion et al
                                                      12345 Perkins Rd Bldg 2 Ste 202
                                                      Baton Rouge, LA 70810
                                                      225−408−0362
                                                      Fax: 225−236−3650
                                                      Email: mclindon@lawbr.net
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED
                                                      Designation: Retained

Pending Counts                                        Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                     Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                            Disposition
Charges Originating in SD/MS
18:371.F − Conspiracy, 18:666C.F
− Bribery Involving Federal
Programs


                                                                                                    1
    Case 3:18-cr-00182-HTW-LRA Document 16 Filed 10/05/18 Page 2 of 12



Plaintiff
USA                                          represented by Robert Chase Abendroth
                                                            U S Attorneys Office (LAF)
                                                            800 Lafayette St Ste 2200
                                                            Lafayette, LA 70501
                                                            337−262−6618
                                                            Fax: 337−262−6680
                                                            Email: robert.abendroth@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Assistant US Attorney

 Date Filed   # Page Docket Text
 10/04/2018           ARREST (Rule 5(c)(2)) of Tawasky Ventroy (1). (crt,YocumSld, M) (Entered:
                      10/05/2018)
 10/04/2018   1       SEALED RULE 40 or 5(c)(3) Charging Documents Received from Southern
                      District of Mississippi, their Case Number 3:18−cr−182, as to Tawasky Ventroy
                      (1). (Attachments: # 1 Motion, # 2 Order on Motion) (crt,YocumSld, M)
                      (Entered: 10/05/2018)
 10/04/2018   2    3 MINUTES for proceedings held before Magistrate Judge Carol B Whitehurst:
                     INITIAL APPEARANCE in Rule 5(c)(3) Proceedings as to Tawasky Ventroy (1)
                     held on 10/4/2018. Defendant waived identity and preliminary hearings.
                     Defendant is ordered to surrender his passport within 24 hours to the Clerk of
                     Court and not obtain a new one. Defendant ordered to appear in Southern District
                     of Mississippi on 10/16/2018 at 1:30 pm before Magistrate Judge Linda Anderson
                     in Jackson, MS for further proceedings. Defendant released on a $5,000
                     Unsecured Appearance Bond. (Court Reporter: LCR, Lafayette − Courtroom 6)
                     (crt,YocumSld, M) (Entered: 10/05/2018)
 10/04/2018   3    5 WAIVER of Rule 5 & 5.1 Hearings by Tawasky Ventroy (1). (crt,YocumSld, M)
                     (Entered: 10/05/2018)
 10/04/2018   4    6 ORDER REQUIRING DEFENDANT TO APPEAR IN THE DISTRICT
                     WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL as to
                     Tawasky Ventroy (1). Defendant to appear in SD/MS Jackson on 10/16/2018 at
                     1:30 pm. Signed by Magistrate Judge Carol B Whitehurst on 10/4/2018.
                     (crt,YocumSld, M) (Entered: 10/05/2018)
 10/04/2018   5    7 APPEARANCE BOND Entered as to Tawasky Ventroy (1) in amount of $ 5,000
                     Unsecured Bond. Signed by Magistrate Judge Carol B Whitehurst on 10/4/2018.
                     (crt,YocumSld, M) (Entered: 10/05/2018)
 10/04/2018   6    9 ORDER Setting Conditions of Release as to Tawasky Ventroy (1) $5,000
                     Unsecured Bond. Signed by Magistrate Judge Carol B Whitehurst on 10/4/2018.
                     (crt,YocumSld, M) (Entered: 10/05/2018)
 10/05/2018   7   12 ARREST WARRANT Returned Executed on 10/04/2018 in case as to Tawasky
                     Ventroy (1) and document filed under seal. (crt,YocumSld, M) (Entered:
                     10/05/2018)


                                                                                                        2
  Case
    Case
       6:18-mj-00108-CBW
          3:18-cr-00182-HTW-LRA
                           Document
                                Document
                                    2 Filed16
                                            10/04/18
                                               Filed 10/05/18
                                                       Page 1 of
                                                               Page
                                                                 2 PageID
                                                                    3 of 12 12



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION


UNITED STATES OF AMERICA                       CASE NO. 6:18-MJ-00108-

VERSUS                                         MAGISTRATE JUDGE WHITEHURST

TAWASKY VENTROY

                                  MINUTES OF COURT:
                                     Initial Appearance
 Date:               October 04, 2018         Presiding: Magistrate Judge Carol B. Whitehurst
 Court Opened:       3:37 PM                  Courtroom Deputy: Christina Chicola
 Court Adjourned:    3:49 PM                  Court Reporter:       LCR
 Statistical Time:   00:12                    Courtroom:            CR6
                                              Probation Officer:    Michael Christy

                                      APPEARANCES
 Robert Abendroth (AUSA)                    For   United States of America
 John McLindon (Retained)                   For   Tawasky Ventroy (Defendant)
 Tawasky Ventroy                                  Defendant

                                      PROCEEDINGS

BEFORE COURT OPENED:
Defendant Interviewed by Pretrial Services Officer
Defendant Provided with Charging Document(s)
Pretrial Services Report Provided to Defendant

INITIAL APPEARANCE:
Initial Appearance on an Arrest Warrant from Southern District of Mississippi (Jackson
Division)
Defendant Sworn
Defendant Advised of Charges, Maximum Penalties & Rights
Identity Hearing: Waived
Preliminary Hearing: Waived

PASSPORT:

IT IS ORDERED that defendant surrender his/her passport within 24 hours to the Clerk of Court
and IT IS FURTHER ORDERED that the defendant not obtain a new one.




                                                                                                3
  Case
    Case
       6:18-mj-00108-CBW
          3:18-cr-00182-HTW-LRA
                           Document
                                Document
                                    2 Filed16
                                            10/04/18
                                               Filed 10/05/18
                                                       Page 2 of
                                                               Page
                                                                 2 PageID
                                                                    4 of 12 13




NEXT:

Defendant is ordered to appear in the Southern District of Mississippi on October 16, 2018 at
1:30 PM before Magistrate Judge Linda Anderson in Jackson, Mississippi at 501 E Court St, 6th
Floor, Courtroom 6D for further processing.


BOND:

Bond Set: $5,000 Unsecured Appearance Bond signed (AO98)
Order setting conditions of release signed (Modified AO199)


FILINGS:
Appearance Bond (AO98)
Order Setting Conditions of Release (Modified AO199)
Waiver of Rule 5 and 5.1 Hearings (AO466A)
Order Requiring Defendant to Appear in District Where Charges are Pending (AO 467)




                                                                                                4
Case
  Case
     6:18-mj-00108-CBW
        3:18-cr-00182-HTW-LRA
                         Document
                              Document
                                  3 Filed16
                                          10/04/18
                                             Filed 10/05/18
                                                     Page 1 of
                                                             Page
                                                               1 PageID
                                                                  5 of 12 14




                                                                               5
Case
  Case
     6:18-mj-00108-CBW
        3:18-cr-00182-HTW-LRA
                         Document
                              Document
                                  4 Filed16
                                          10/04/18
                                             Filed 10/05/18
                                                     Page 1 of
                                                             Page
                                                               1 PageID
                                                                  6 of 12 15




                                                                               6
Case
  Case
     6:18-mj-00108-CBW
        3:18-cr-00182-HTW-LRA
                         Document
                              Document
                                  5 Filed16
                                          10/04/18
                                             Filed 10/05/18
                                                     Page 1 of
                                                             Page
                                                               2 PageID
                                                                  7 of 12 16




                                                                               7
Case
  Case
     6:18-mj-00108-CBW
        3:18-cr-00182-HTW-LRA
                         Document
                              Document
                                  5 Filed16
                                          10/04/18
                                             Filed 10/05/18
                                                     Page 2 of
                                                             Page
                                                               2 PageID
                                                                  8 of 12 17




                                                                               8
Case
  Case
     6:18-mj-00108-CBW
        3:18-cr-00182-HTW-LRA
                         Document
                              Document
                                  6 Filed16
                                          10/04/18
                                             Filed 10/05/18
                                                     Page 1 of
                                                             Page
                                                               3 PageID
                                                                  9 of 12 18




                                                                               9
Case
 Case6:18-mj-00108-CBW
       3:18-cr-00182-HTW-LRA
                         Document
                              Document
                                  6 Filed
                                        1610/04/18
                                            Filed 10/05/18
                                                    Page 2 of
                                                           Page
                                                              3 PageID
                                                                10 of 1219




                                                                             10
Case
 Case6:18-mj-00108-CBW
       3:18-cr-00182-HTW-LRA
                         Document
                              Document
                                  6 Filed
                                        1610/04/18
                                            Filed 10/05/18
                                                    Page 3 of
                                                           Page
                                                              3 PageID
                                                                11 of 1220




                                                                             11
Case 6:18-mj-00108-CBW
       Case 3:18-cr-00182-HTW-LRA
                         Document 7 Document
                                    *SEALED*16Filed
                                                Filed
                                                    10/05/18
                                                      10/05/18Page
                                                               Page1 of
                                                                     121of PageID
                                                                           12     21




                                                                                   12
